ALLOWANCE
The Examiner was persuaded by the arguments filed on 3/21/22, (particularly at pp. 11-13) and in view of those arguments, as well as the amendments to claim 1, the Examiner finds claims 1-20 allowable. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Below are the closest cited references, each of which disclose various aspects of the claimed invention:
Tesauro discloses a reinforcement learning system for computing systems management, including failure prediction / mitigation. (US 2007/0203871 A1)
Kaelbling discloses a survey of reinforcement learning; however it does not apply the described techniques to storage device failure. (Kaelbling LP, Littman ML, Moore AW. Reinforcement learning: A survey. Journal of artificial intelligence research. 1996 May 1;4:237-85.)
Samsung discloses various techniques pertaining to Self-Monitoring, Analysis and Reporting Technology (SMART) in solid state storage drives (SSDs). (Samsung, SSD Whitepaper, chapt. 7, available at The Wayback Machine, https://web.archive.org/web/20150310051031/http://www.samsung.com:80/global/business/semiconductor/minisite/SSD/global/html/whitepaper/whitepaper07.html, accessed 12/16/21, published 2015 or earlier, 3 pages.)
Weyns discloses a self-adaptive computing system with failure prediction and mitigation / adaptation. (Weyns D, Schmerl B, Grassi V, Malek S, Mirandola R, Prehofer C, Wuttke J, Andersson J, Giese H, Göschka KM. On patterns for decentralized control in self-adaptive systems. In Software Engineering for Self-Adaptive Systems II 2013 (pp. 76-107). Springer, Berlin, Heidelberg.)
Perumal discloses a tutorial on RAID storage systems, which are intended to mitigate individual storage drive failures. (Perumal S, Kritzinger P. A tutorial on RAID storage systems. University of Cape Town, Department of Computer Science report CS04-05-00. 23 pages. 2004.)
However, none of the prior art references of record—alone or in combination—disclose or suggest the combined features recited in the independent claims, including specifically:
For independent claim 1:
reward, based on determining a reward value using a reward function, the active-learning failure policy according to a timeliness of choosing to initiate the failure mitigation procedure relative to a failure of the storage device, wherein the reward function is to set the reward value based on a time point at which the failure mitigation procedure was initiated relative to a specified time point that is a predetermined time prior to a failure time point corresponding to the failure of the storage device.
For independent claim 8:
adjusting the active-learning failure policy based on a reward resulting from a previously chosen action, a magnitude of the reward being a function of timeliness of the previously chosen action in relation to a failure of the storage device.
For independent claim 14:
adjust, using a reinforcement learning process, the second failure policy based on a reward resulting from a previously chosen action, a magnitude of the reward being a function of timeliness of the previously chosen action in relation to a failure of the storage device.

Conclusion
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vincent Gonzales whose telephone number is (571) 270-3837. The examiner can normally be reached on Monday-Friday 7 a.m. to 4 p.m. MT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang, can be reached at (571) 270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Vincent Gonzales/
Primary Examiner, Art Unit 2124